DETAILED ACTION

Amendment
1.	Receipt is acknowledged of the amendment filed on January 6, 2021.  Currently claims 1, 2, 4-6, and 8-21 remain in the examination.

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


4.	Claims 1, 4-6, and 8-15 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 5,963,134 to Bowers et al. (hereinafter “Bowers”). 
Regarding claim 1, Bowers discloses a RFID device 54 (see figure 2) which can be attached to books in the library embodiment (see abstract) wherein the RFID device 54 is further comprised of an antenna 58; and the exit interrogator reads the article passing through the exit (col 5, lines 31+).  

Regarding claim 5, as shown in figure 9, the stacks of books on the shelf can be read by the reader 42 (col. 15, lines 21).  The shelf 124 can be interpreted as a shielding member. 
Regarding claim 6, as shown in figure 6, the reader 42 has a range.  And the books out of the reader’s range would not be read.  
Regarding claim 8, the tag identification number or item identification number as shown in fig. 4 can be interpreted as value associated with RFID.  
Regarding claims 9 and 14, when a reader reads RFID tag, the value of RFID tag is read by the reader.  The tag also has write capabilities, allowing some information to be written (col. 16, lines 48).  Either scenario can certainly be interpreted as the reader determining the value of RFID tag.   
Regarding claims 10 and 11, as shown in figures 9, 11, 12 and 6, any one of RFID tag among many RFID tags can be individually read by a reader.
Regarding claim 12, the books can be carried by a cart (col. 13, line 67), which can be equivalent to tray.  
Regarding claim 13, as shown in figure 3, the RFID tag receives signal from the reader and transmit signal back to the reader.  
Regarding claim 15, the RFID tag is a passive RFID tag (col. 8, lines 27-34).  
 
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

7.	Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5,963,134 to Bowers et al. in view of US 6,741,178 B1 to Tuttle (hereinafter “Tuttle”). 
The teachings of Bowers have been discussed above.
Bowers, however, fails to specifically teach or fairly suggest RFID tag further comprises a battery.  
Tuttle teaches a mailing label comprising RFID device (see abstract) which is powered by a thin flat battery 16 (see figure 1). 
In view of Tuttle’s teaching, it would have been obvious to an ordinary skill in the art at the time the invention was made to employ design the RFID label powered by thin battery which is component part of RFID label or passive device as taught in Bowers.  Using a passive tag or battery-powered tag is a design variation element, and one ordinary skill in the art would choose an either option befitting one’s embodiment.  

Allowable Subject Matter
8.	Claims 17-21 are allowed.
2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.	The following is a statement of reasons for the indication of allowable subject matter:  The RFID system as limited in claim 17, and a card as limited in claim 18 having RFID component and sheet resistivity of at least 1 Ω/sq is neither disclosed nor suggested by the cited references.  The limitation in claim 2 is also allowable.  

Response to Arguments
11.	Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant is claiming a different subject matter although the claimed subject matter is in the application.  Accordingly, additional search and consideration have been warranted, which resulted from Applicant’s amendment.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahshik Kim whose telephone number is (571)272-2393.  The examiner can normally be reached between the hours of 8:00 AM to 5:00 PM Monday thru Friday.  Examiner’s fax phone number is (571)273-2393.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael G. Lee, can be reached on (571)272-2398.  The fax phone number for this Group is (571)273-8300. 

	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [ahshik.kim@uspto.gov]. 

	 PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						
/AHSHIK KIM/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        
March 11, 2021